Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    July 17, 2015

The Court of Appeals hereby passes the following order:

A15I0229. RAPHAEL DONALDO SICHERON v. THE STATE.

      Raphael Donaldo Sicheron, defendant in the criminal case below, seeks
interlocutory review of the trial court’s May 27, 2015, order denying his motion to
suppress. The court entered its certificate of immediate review on Tuesday, June 9.
      Under OCGA § 5-6-34 (b), a party may request interlocutory review only if the
trial court certifies within ten days of entry of the order at issue that immediate review
should be had. If the certificate of immediate review is not entered within that ten-
day period, it is untimely, and the party seeking review must wait until the final
judgment to appeal. See OCGA § 5-6-34 (b); Wilcher v. Confederate Packaging,
Inc., 287 Ga. App. 451 (1) (651 SE2d 790) (2007). Here, the certificate of immediate
review was entered 13 days after the order was entered. Accordingly, we lack
jurisdiction to consider this application for interlocutory appeal, and it is hereby
DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                                              07/17/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.